Citation Nr: 1542385	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  05-36 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.

3.  Entitlement to service connection for tinnitus.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right leg disorder.

5.  Entitlement to service connection for a right leg disorder.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for Coronary Artery Disease (CAD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had active military service from June 1960 to May 1964 and from April 1965 to April 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, and March 2005 and January 2014 rating decisions of the VARO in Wichita, Kansas.  

The instant matters were previously before the Board in July 2007, at which time the Board determined that new and material evidence had not been presented to reopen claims of entitlement to service connection for PTSD, tinnitus, and a right leg disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court) and in a November 2010 memorandum decision, the Court vacated the July 2007 Board decision and remanded the matters for procedural compliance and further development.  

Regarding the Veteran's claim of entitlement to service connection for PTSD, the Court determined that the Board had erred in finding that a September 2002 RO decision, which had denied service connection for PTSD, was final because a timely notice of disagreement (NOD) as to that issue had not been received.  The Court noted that in November 2002, the Veteran submitted a written statement in which he had sought reconsideration of the September 2002 RO decision.  The Court held that the November 2002 statement constituted a valid NOD and consequently found that the Board erred by requiring the Veteran to submit new and material evidence to reopen his claim of service connection for PTSD, as his original claim remained pending.  The Court therefore vacated the Board's July 2007 decision regarding the Veteran's claim to reopen a claim of service connection for PTSD and remanded that matter to the Board with instructions that the matter be remanded to the agency of original jurisdiction (AOJ) for issuance of a statement of the case (SOC) on the question of direct service connection.  

In light of the Court's November 2010 decision, the Board has characterized this issue on appeal as an original claim of entitlement to service connection for PTSD, as reflected on the title page of this decision.  Additionally, in characterizing the issues on appeal, the Board recognizes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As the medical evidence of record indicates that in the past, the Veteran has received multiple psychiatric diagnoses, the issue of entitlement to service connection for PTSD has been expanded as noted on the title page of this decision consistent with Clemons.

In November 2011, the Board remanded the issues of entitlement to service connection for PTSD, and whether new and material evidence had been received to reopen claims of entitlement to service connection for tinnitus and a right leg disorder for further development.  The requested development has been completed, and these claims have returned to the Board.

The Veteran testified at a hearing before a Veterans Law Judge in September 2006.  A transcript of that proceeding is of record and has been associated with the claims file.  Since the date of that hearing, the Veterans Law Judge is no longer employed by the Board.  As such, the Veteran and his attorney were informed in a July 31, 2015 letter that he could be afforded a new hearing under 38 U.S.C.A. § 20.717.  They were further informed that if they did not respond within 30 days from the date of the letter, the Board would assume that the Veteran did not want another hearing and proceed accordingly.  No response from either the Veteran or his attorney concerning a hearing was received within the 30-day timeframe; as such, the Board will proceed with adjudication of the claims.

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The issues of entitlement to service connection for a right leg disorder, an acquired psychiatric disorder to include PTSD, and whether new and material evidence has been received to reopen a claim of entitlement to service connection for CAD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Service connection for tinnitus and a right leg disorder were denied in a November 2001 rating decision.  The Veteran did not perfect an appeal.

2.  The evidence received since the November 2001 rating decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claims, thus raising a reasonable possibility of substantiating the claims of entitlement to service connection for tinnitus and a right leg disorder.

3.  Resolving all doubt in his favor, the Veteran has tinnitus due to his active duty service.


CONCLUSIONS OF LAW

1.  The November 2001 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1103, 20.1104 (2015).

2.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  Resolving doubt in favor of the Veteran, tinnitus was incurred during active duty.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

4.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a right leg disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In light of the reopening of the claims for service connection for tinnitus and a right leg disorder, and the fully favorable determination in regard to the claim for service connection for tinnitus decided below, no discussion of compliance with VA's duty to notify and assist regarding these particular claims is necessary.

II.  New and Material Evidence

A.  General Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a). 

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108; Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999). 

The Court of Appeals for Veterans Claims (the Court) has stated that the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

B.  Tinnitus

The claim of service connection for tinnitus was previously considered and denied by the RO in November 2001 and June 2003 rating decisions.  As the Veteran did not appeal those decisions, they are final based on the evidence then of record.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

In the November 2001 rating decision, the Veteran's claim of service connection for tinnitus was denied because the RO found that the condition neither occurred in nor was caused by service.  In the June 2003 rating decision, the RO declined to reopen the Veteran's claim because of a lack of new and material evidence.  

The evidence added to the claims file subsequent to the June 2003 RO denial includes an April 2005 audiology consultation report and additional statements from the Veteran.  Notably, the Veteran's statements provide additional detail regarding his exposure to hazardous noise while he was on active duty.  This evidence has a tendency to support the premise that the Veteran had an in-service event that could relate to his present diagnosis of tinnitus.

The credibility of the newly submitted evidence is presumed in determining whether or not to reopen a claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  As the Veteran's assertions and medical statements are presumed to be credible for the limited purpose of attempting to reopen a previously denied claim, this evidence raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2015).  Accordingly, the additional evidence is also material.  As new and material evidence has been received, the claim for service connection for tinnitus is reopened. 

C.  Right Leg Disorder

The claim of service connection for a right leg disorder was previously considered and denied by the RO in a November 2001 rating decision.  As the veteran did not appeal that decision, it is final based on the evidence then of record.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

In the November 2001 rating decision, the RO denied the claim of service connection for a right leg disorder because the evidence did not show that a right leg disorder occurred in or was caused by the veteran's active military service.  

The evidence added to the claims file subsequent to the June 2003 RO denial includes additional private and VA treatment records, a statement from one of the Veteran's fellow servicemen, a statement from an acquaintance of the Veteran, statements from the Veteran's spouse, and additional statements from the Veteran.  Notably, the lay statements provide additional detail regarding a possible continuity of symptoms from the Veteran's service through the present.  This evidence has a tendency to support the premise that the Veteran could have had a present right leg disorder related to his time on active duty.

The credibility of the newly submitted evidence is presumed in determining whether or not to reopen a claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  As the Veteran's assertions and medical statements are presumed to be credible for the limited purpose of attempting to reopen a previously denied claim, this evidence raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2015).  Accordingly, the additional evidence is also material.  As new and material evidence has been received, the claim for service connection for a right leg disorder is reopened. 

III.  Claim for Service Connection

A.  General Law and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).  However, the United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

B.  Tinnitus

In essence, the Veteran contends that he currently has tinnitus that had its onset in his period of active duty service.  In particular, the Veteran asserts that he was exposed to acoustic trauma during active duty.

The Veteran's DD 214 reveals that the Veteran's duty MOS was Stock Clerk.

On September 2, 2010, the Department of Veterans' Affairs, Veterans Benefits Administration issued Fast Letter 10-35.  The subject was: Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus.  The Fast Letter indicated that when a claim for hearing loss and/or tinnitus is received, the decision maker must review the claim for: Sufficient evidence of a current disability (including lay evidence); and evidence of hearing loss and/or tinnitus in service; or records documenting an event, injury, disease, or symptoms of a disease potentially related to an audiological disability. 

With respect to whether the Veteran experienced an in-service disease or injury, he asserts that he was exposed to acoustic trauma from exposure to five-inch guns while serving aboard naval vessels.  He specified that his duty post was located in close proximity to one of the large guns, and he also has recounted his experiences firing such weapons without hearing protection.  It is clear that the circumstances of the Veteran's service would have exposed him to acoustic trauma during service.  Thus, the Board does not dispute that he likely experienced acoustic trauma from large guns during service.

The Board finds the Veteran's statements regarding the onset and continuation of his tinnitus to be credible.  His exposure to hazardous noise is conceded.  Additionally, the Veteran is competent to describe the circumstances surrounding his in-service noise exposure and to report the tinnitus that he experiences because such actions come to him through his senses and, as such, require only personal knowledge rather than medical expertise.  See Layno, supra.  See also Buchanan, supra (lay evidence-as, for example, the Veteran's contentions in the present case-does not lack credibility simply because it is unaccompanied by contemporaneous medical evidence).  

The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).   However, the threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, supra.  

The Board notes that in April 2005, a VA audiologist noted that the Veteran had tinnitus.  The Veteran asked the audiologist to offer an opinion regarding the etiology of his tinnitus, and the audiologist demurred.  Significantly, in demurring, the audiologist gave no opinion either supporting or weighing against the claim.  As the Veteran is competent to describe his in-service noise exposure and current tinnitus, and his assertions are credible, the medical and lay evidence is at least in equipoise.  Accordingly, the benefit-of-the-doubt rule applies and service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

As new and material evidence has been received, the application to reopen the claim of service connection for tinnitus is granted.

Service connection for tinnitus is granted.

As new and material evidence has been received, the application to reopen the claim of service connection for a right leg disorder is granted; to this extent only, the appeal is allowed.



REMAND

I.  Service Connection for Right Leg Disorder

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim. 

Here, treatment records from the Wichita VAMC evidenced complaints of right leg problems, including weakness.  In a December 2000 EMG consultation, the veteran was diagnosed with spastic paraparesis of the right leg.  The diagnosis was reaffirmed in a July 2001 neurology consultation.  An April 2004 neurology consultation provided a diagnosis of spastic paraparesis with an unknown etiology.  More recent treatment records detail ongoing diffuse documented complaints of weakness of an unclear cause on the right side.

The VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  When the medical evidence is inadequate, as it is here, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992). 

The Board finds that the Veteran is competent and credible in reporting his leg symptoms.  Additionally, the medical evidence of record is unclear regarding the etiology of the Veteran's symptoms.  Therefore, the Board finds that a VA examination for an etiology opinion would be helpful in resolving the claim for service connection for a right leg disorder.

II.  Service Connection for an Acquired Psychiatric Disorder, to include PTSD

In February 2003, the Veteran was afforded a VA mental compensation and pension examination in connection with his claim for service connection for PTSD.  The examiner indicated that the Veteran did have some PTSD symptoms or symptoms that may be related to PTSD, but he did not meet the full criteria for a PTSD diagnosis.  The examiner provided a diagnosis of major depression, recurrent without psychotic features; however, no etiology opinion was given.  Additionally, no mention was made of a June 2003 letter from L.W., LMSW, and N.H., LSCSW which reflect that the Veteran was being treated at the Vet Center for "service connected PTSD."

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the lack of an etiology opinion and lack of discussion of the Vet Center records which contain a diagnosis of PTSD, and lack of an etiology opinion regarding the Veteran's diagnosed depression, the Board finds that remand is in order for a new VA examination.

III.  Whether New and Material Evidence Has Been Received to Reopen a Claim of Entitlement to Service Connection for CAD

In a January 2014 rating decision, the RO found that new and material evidence had not been submitted sufficient to reopen a previously denied claim for service connection for CAD.  In October 2014, the Veteran's attorney submitted a notice of disagreement (NOD) with the January 2014 denial.  No statement of the case (SOC) has been issued addressing this issue.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  With any necessary authorization from the Veteran, obtain all of his outstanding records.  All attempts to locate these records must be documented in the claims folder.

2.  Arrange for the Veteran to undergo an appropriate VA examination to determine the nature and etiology of his right leg disability, to include spastic paraparesis.  The claims folder must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted, to include an EMG, if necessary.  All findings should be reported in detail. 

The examiner should identify any pertinent pathology found and should diagnose any current disability of the right leg, to include spastic paraparesis.  As to any pertinent disability identified on examination, the VA examiner should express an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any such disability had its onset in service, was aggravated by service, or is otherwise related to any incident of service.

Any opinion expressed must be accompanied by a complete rationale.

3.  Then, arrange for the Veteran to undergo an appropriate VA examination to determine the nature and etiology of any psychiatric disability, to include anxiety, depression, and PTSD.  The claims folder must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail. 

The examiner should identify any pertinent pathology found and should diagnose any current psychiatric disability, to include anxiety, depression, and/or PTSD.  As to any pertinent disability identified on examination, the VA examiner should express an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any such psychiatric disability had its onset in service, was aggravated by service, or is otherwise related to any incident of service.  The examiner is requested to specifically discuss the Vet Center records and June 2003 letter from L.W., LMSW, and N.H., LSCSW which reflect that the Veteran was being treated at the Vet Center for "service connected PTSD."

Any opinion expressed must be accompanied by a complete rationale.

4.  Issue a SOC to the Veteran and his attorney, addressing the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for CAD.  The Veteran and his attorney must be advised of the time limit in which he may file a Substantive Appeal.  Then, only if the appeal is timely perfected, should the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for CAD be returned to the Board for further appellate consideration, if otherwise in order.

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO/AMC should readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  

If any benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate SSOC that includes clear reasons and bases for all determinations and afford him an appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


